  STATISTICAL INFORMATION ONLY: Debtor must. select the number of each of the followinq items included in the Plan.
  0 Valuation of       Security
                              0 Assumption of Executory Contract or Unexpired                          Lease
                                                                                           0 Lien Avoidance

                                                                                                                Last revised: September 1,2018


                                                       UNITED STATES BANKRUPTCY COURT
                                                               District of New Jersey
  ln   Re:           Kamaria Jessop                                                         Case No.                19-18103
                                                                                            Judge:
                                                                 Debto(s)


                                                              CHAPTER 13 PLAN AND MOTIONS


  17 Original                                                  l-    ModifiediNotice Required           Date:           5124119
. l-   tt/otions lncluded                                      l-    tModified/No Notice Required

                                                    THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                     CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                              YOUR RIGHTS MAY BE AFFECTED

 You should have received from the court a separate Notice of the Hearing on Confirmation of P/an, which
 contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
 Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
 your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
 written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
 may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
 motions may be granted without further notice or hearing, unless written objection is filed before the deadline
 stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
 notice. See Bankruptcy Rule 3015. lf this plan includes motions to avoid or modify a lien, the lien avoidance or
 modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
 alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
 or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
 wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
 prosecute same.

  The following matters may be of particular importance. Debtors must check one box on each line to
  sfafe whether the plan includes each of the following items. lf an item is checked as "Does Not" or if
  both boxes are checked, the provision will be ineffective if set out later in the plan.


 THIS PLAN:

 T DOES 17 DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

 T  DOES [7 DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
  COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
  SECURED CREDITOR. SEE MOT]ONS SET FORTH IN PART 7, IF ANY.


                                                                                     1
 Soilware Copyright (c) 1996-2019 Best Case, LLC - ww.bestcase.com                                                        Best Case Bankruptcy
 T DOES t7 DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

 lnitial Debtor(s)' Attorney kpl                                       lnitial Debtor:      KJ                 lnitial Co-Debtor

 Part     1: Payment and Length of Plan

        a. The debtor shall                      pay      1,612.58    Monthty to the Chapter 13 Trustee, starting on        May    2019 for
 approximately eo months.


              b. The debtor shall make plan payments to the Trustee from the following sources:
                          V             Future Earnings
                          T             Other sources of funding (describe source, amount and date when funds are available):


              c.   Use of real property to satisfy plan obligations:
    a
                          T    Sale of real property
                               Description:
                               Proposed date for completion:

                          T             Refinance of real property:
                                        Description:
                                        Proposed date for completion:

                          V             Loan modification with respect to mortgage encumbering property:
                                        Description:
                                        Proposed date for completion:         Debtor to seek loan
                                                                              modification throu gh court
                                                                              Loss Mitigation program for
                                                                                             propertv tocated at: 266 1/2
                                                                                             Garside Street. Newark. NJ
                                                                                                 07104

              d,          T            The regular monthly mortgage payment will continue pending the sale, refinance or
                                       loan modification.
              e.          T            Other information that may be important relating to the payment and length of plan:




 Part    2: Adequate Protection                                                        I    moue
           a. Adequate protection
                               payments will be made in the amount of      1         to be paid to the
 Chapter 13 Trustee and disbursed pre-confirmation                                to
                                                       Home Point Firyn-ciql (creditor).

         b. Adequate protection payments will be made in the amount of                                    $_ to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to:  (creditor).              _
 Part    3:    P              Claims lncludi                    Administrative Ex           nses

        a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                                Tvpe of Prioritv                                           Amount to be Paid
 Karina Pia Lucid                                                        Attorney Fees                                                       2,375.00


                                                                                     2
Software Copyright (c) 1996-2019 Best Case, LLC - iffi.bestcase.com                                                                     Best Case Bankruptcy
        b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
            Check one:
            [7 None
            [- The allowed priority claims listed below are based on a domestic support obligation that has been
             assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
             pursuant to 11 U.S.C.1322(a\(4\:
     Creditor                    Type of Priority             Claim Amount                Amount to be Paid

     Part 4: Secured CIaims


    a. Curing Default and Maintaining Payments on Principal Residence: Ei NONE
             The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
    obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
    bankruptcy filing as follows:
                                                                                                           lnterest Amount to be Paid     Regular Monthly
a
                                                                                                           Rate on     to Creditor (ln   Payment (Outside
     Creditor                                        Collateral or Type of Debt            Arrearage     Arrearage               Plan)              ptan)



    b. Curing and Maintaining Payments on Non-Principal Residence                                         & other loans or rent flrrears: m
           NONE

    The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
    and the debtor will pay directly to the creditor (outside the PIan) monthly obligations due after the bankruptcy
    filing as follows:
                                                                                                           lnterest Amount to be Paid     Regular Monthly
                                                                                                           Rate on     to Creditor (ln   Payment (Outside
     Creditor                                        Collateral or Type of Debt            Arrearage     Arrearaqe              plan)               Plan)



     c. Secured claims excluded                           from     11 U.S.C.506:   M NONE
    The following claims were either incurred within 910 days before the petition date and are secured by a
    purchase money security interest in a motor vehicle acquired for the personal u$e of the debtor(s), or incurred
    within one year of the petition date and secured by a purchase money security..interest in any other thing of
    value:                                                                                                       :



                                                                                                                         Total to be Paid through the Plan
                                                                                                         Amount of           lncluding I nterest Calculation
     Name of Creditor                                Collateral                          lnterest Rate       Claim




      d. Requests for valuation of security, Gram-down, Strip Off & lnterest Rate Adjustments J7 NONE

              1.) The debtor values collateral as indicated below. lf the claim may be modified under Section
     1322(b)(2), the secured creditor shall be paid the amount listed as the "Value of the Creditor lnterest in
     Collateral," plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
                                                                         .NO VALUE" it shall be treated as an
     as an unsecured claim. lf a secured claim is identified as having
     unsecured claim.

                                                 NOTE: A modification under this section ALSO REQUIRES
                                               the appropriate motion to be filed under Section 7 of the Plan.

                                                                                     3
    $oftwa.e Capyright   (e   ) 1996"2019 Beet Case, LL6 - ww.bgslease com                                                                   Bsst CaEB Bankruplay
                                                                                                                            Value of
                                                                                                  Total                     Creditor         Annual Total
                                                                          Scheduled          Collateral        Superior    lnterest in       lnterest Amount to
     Creditor                         Collateral                               Debt              Value           Liens     Collateral          Rate Be Paid

     .NONE.

            2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
     allowed secured claim shall discharge the corresponding lien.


     e. Surrender|7   NONE
             Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
     that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
     collateral:
     Credi                                                    Collateral to be Surrendered                     Value of Surrendered          Remaining Unsecured
                                                                                                                           Collateral                       Debt


a

     f. $ecured          Claims Unaffected by the Plan ffi NONE
                       The following secured claims are unaffected by the Plan:
     Creditor

     g. Secured Claims to be Paid in FullThrough the Plan El NONE
     Creditor                                                      Collateral                                         T                 to     id           the     an


     Part    5: Unsecured Claims                          !     r.rorue

                 a. Not separately classified                          allowed non-priority unsecured claims shall be paid:
                         T                [.'lot less   $_
                                                        than               to be distributed pro rata

                         T                Not less than _ percent

                         V                Pro Rata distribution from any remaining funds

                 b. Separately classified unsecured                             claims shall be treated as follows:
     Creditor                                                 Basis for Separate Classification           Treatment                             Amount to be Paid


     Part    6: Executory Contracts                     and Unexpired            Leases !             ruOrue


           (NOTE: See time limitations set forth in 11 U.S.C. 365(dX4) that may prevent assumption of
     non-reSidentialrealpropertyleasesinthisPlan.)

            All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
     except the following, which are assumed:

    Greditor                    Arrears to be Cured in                  Nature of Contract or Lease       Treatment by Debtor            Post-Petition Payment
    Toyota Motor                Plan                                    Leased vehicle                    Continue making                $569lmonth
    Credit                      $o                                                                        payments post'petition



     Part7: Motions Ix UOUE

                                                                                         4
    Software Copyight (c) 1996-2019 Best Case, LLC - ww.bestcase.com                                                                                Best Case Bankruptcy
     NOTE: All plans containing motions must be served on all potentially affected creditors, together with
     local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.
     LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
     filed with the Clerk of Court when the plan and transmittal notice are served.


                 a. Motion to Avoid Liens under 11 U.S.C. Section 522(f).l7 NONE
                 The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                                  Sum of All
                                                                                                                  Amount of      Other Liens
                              Nature of                                                          Value of           Claimed      Against the Amount of Lien
     Creditor                 Collateral              Type of Lien         Amount of Lien       Collateral        Exemption         Propertv  to be Avoided


                 b. Motion to Avoid Liens and Reclassify                            Claim from Secured to Completely Unsecured.ll
     NONE
a
             The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
     consistent with Part 4 above:


                                                                                                                         Value of
                                                                                                                         Creditor's         Total Amount of
                                                                       Scheduled    Total Collateral                     lnterest in              Lien to be
     Creditor                    Collateral                            Debt         Value               Superior Liens   Collateral             Reclassified


             c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
     Partially Unsecured. Iffi NONE

             The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
     to void liens on collateral consistent with Part 4 above:

                                                                                                                                              Amount to be
                                                                                     Total Collateral        Amount to be Deemed             Reclassified as
     Creditor                   Collateral                        Scheduled Debt     Value                                Secured                Unsecured

     Part    8: Other Plan Provisions
                 a. Vesting of Property of the Estate
                     m       Upon Confirmation
                     []      Upon Discharge

                 b. Payment Notices
           Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
     coupons to the Debtor notwithstanding the automatic stay.


                 c. Order of Distribution
                 The Standing Trustee shall pay allowed claims in the following order:
                        1)   Ch. 13 Standing Trustee Commissions
                        2)   Other  Administrative Claims
                        3)   Secured   Claims
                        4)   Lease   Arrearages
                        5)   Priority Claims
                        6)   General Unsecured Claims

                                                                                        5
    Soflwars Copyright (c) 1996-2019 Best Case, LLC - M,b€Btcass,com                                                                          Best Case Bankruptcy
                 d. Post-Petition Claims
            The Standing Trustee M is, [* is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
     Section 1305(a) in the amount filed by the post-petition claimant.


     Part    9: Modification                  [ ruone
            lf this Plan modifies a Plan previously filed in this case, complete the information below.
            Date of Plan         modified
     Explain below whv the olan is beinq modified:                Explain below how the plan is beinq modified:


     Are Schedules I and J being filed simultaneously with this tt/odified                  Plan? [- Yes   I-   No

     Part 10 : Non-Standard Provision s :S natures Re uired
            Non-Standard Provisions Requiring Separate Signatures:
            17 NONE
a


            l- Explain here:
           Any non-standard provisions placed elsewhere in this plan are ineffective.

                ures

    The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

    By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
    debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical lo Local Form,
    Chapter 13 Plan and lrrlotions, other than any non-standard provisions included in Part 10.

    I certify under penalty of perjury that the above is true.

     Date:       May 24,2019


                                                                         Debtor
     Date:
                                                                         Joint Debtor


     Date        May 24,2O19                                              /s/Karina Pia Lucid, Esq,
                                                                         Karina Pia Lucid
                                                                         Attorney for the Debtor(s)




                                                                           6
    Soflware Copyright (c) '1996-2019 Best Case, LLC - ww.beslcase.com                                          Best Case Bankruptcy
